Citation Nr: 0702642	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  04-26 692	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for a sinus disorder.

2. Entitlement to service connection for mitral valve heart 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's Wife




ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1955 to 
December 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2003 and February 2004 rating 
determinations of a Regional Office (RO) of the Department of 
Veterans Affairs (VA) in Indianapolis, Indiana.

The Board observes that a RO hearing was held in November 
2004.  A transcript from such hearing is associated with the 
claims folder.  The Board also notes that the veteran 
withdrew his request for a Board hearing in an October 2006 
written statement.

The Board notes that in May 2004 the veteran submitted a 
number of VA medical records, including two VA audiological 
examinations.  According to 38 C.F.R. § 3.157(b)(1) (2006), 
VA examination reports that relate to the treatment or 
evaluation of a service-connected disability serve as an 
informal claim for an increased evaluation.  The VA 
audiological examination reports clearly relate to the 
veteran's service-connected hearing loss; however, no claim 
for an increased evaluation has yet been adjudicated by the 
RO.  As such, the Board refers this issue to the RO for 
development and consideration.


FINDINGS OF FACT

1. The evidence of record does not demonstrate that a sinus 
disorder was manifested during the veteran's active duty 
service or that any current sinus disorder is related to 
service.

2. The evidence of record does not demonstrate that mitral 
valve heart disease was manifested during the veteran's 
active duty service or that any current mitral valve heart 
disease is related to service; there is also no evidence that 
any mitral valve heart disease pre-existing service was 
permanently worsened as a result of the veteran's active duty 
service.


CONCLUSIONS OF LAW

1. A sinus disorder was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 
5107(b) (West 2002); 38 C.F.R. § 3.303 (2006).

2. Mitral valve heart disease was not incurred in or 
aggravated by the veteran's active duty service, nor may it 
be presumed to have been incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

A. Duty to Notify

After a review of the claims folder, the Board is satisfied 
that the veteran was provided proper VCAA notice.  With 
respect to the veteran's sinus disorder claim, letters were 
sent to the veteran in November 2001, July 2004, and January 
2006 which informed him of the information and evidence 
necessary to warrant entitlement to the benefits sought.  
Such notice was also provided to the veteran regarding his 
mitral valve heart disease claim in February 2005 and January 
2006.  All of these letters advised the veteran of the types 
of evidence VA would assist him in obtaining as well as his 
own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  
Finally, the November 2001 letter essentially notified, and 
the July 2004, February 2005, and January 2006 letters 
expressly notified, the veteran of the need to submit any 
pertinent evidence in his possession.  

The Board observes that the November 2001 letter was sent to 
the veteran prior to the August 2003 rating decision.  The 
VCAA notice was therefore timely with respect to the 
veteran's claim of entitlement to service connection for a 
sinus disorder.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The February 2005 letter sent to the veteran 
regarding his claim of entitlement to service connection for 
mitral valve heart disease was sent after the February 2004 
rating decision.  However, the Board finds this error to be 
harmless and nonprejudicial to the veteran because the 
purpose behind the notice requirement has been satisfied.  
The Board observes that the veteran was afforded a meaningful 
opportunity to respond to the February 2005 VCAA notice 
letter and the RO readjudicated his claim after this notice 
was provided, as evidenced by the August 2005 supplemental 
statement of the case.

The Board notes that during the pendency of this appeal, on 
March 3, 2006, the Court issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), which held that VCAA 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  A March 2006 letter was sent 
to the veteran providing such notice with respect to both of 
his claims on appeal.

In attempting to retrieve the veteran's service medical 
records the RO learned that his records were destroyed in the 
1973 fire at the National Personnel Records Center (NPRC).  
In light of such response, the RO sent a February 2003 letter 
to the veteran informing him that his service medical records 
were unavailable due to the fire.  The RO also asked the 
veteran to assist in reconstructing his service data by 
submitting additional information regarding treatment during 
service.  A NA Form 13055 was included with the letter, and 
it was returned by the veteran in April 2003.  The veteran 
was also provided notice regarding alternative types of 
evidence, including witness statements, that he might submit 
to support his claims.  The Board concludes that the February 
2003 letter satisfied VA's notice requirements regarding the 
heightened duty to assist the veteran in reconstructing his 
service medical records.  See Dixon v. Derwinski, 3 Vet. App. 
261 (1992) (holding that, where a veteran's service medical 
records have been destroyed or lost, the Board is under a 
duty to advise the claimant to obtain other forms of 
evidence, such as lay testimony, to support his claim).  

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the appellant and that no useful purpose would be served 
by delaying appellate review to send out additional VCAA 
notice letters.

B. Duty to Assist

In a case in which a veteran's service records are 
unavailable through no fault of his own, there is a 
heightened obligation for VA to assist the veteran in the 
development of his claim and to provide reasons or bases for 
any adverse decision rendered without these records.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore 
v. Derwinski, 1 Vet. App. 401 (1991) (holding that the 
heightened duty to assist a veteran in developing facts 
pertaining to his claim in a case in which service medical 
records are presumed destroyed includes the obligation to 
search for alternative medical records).  A review of the 
claims folder reveals that VA has fulfilled its heightened 
duty to assist the veteran.  

After the RO learned that the veteran's service medical 
records were unavailable due to the 1973 fire, it attempted 
to obtain clinical records from the Air Force base at which 
the veteran was stationed during service.  However, a June 
2003 response associated with the claims folder indicates 
that these records, if in existence, would have been filed 
with the veteran's other service medical records and thus 
lost in the 1973 fire.  In light of the RO's efforts, the 
Board is satisfied that appropriate attempts were made to 
reconstruct the veteran's service medical records, and that 
any further attempts to retrieve these clinical records would 
be futile.  

The RO also requested and obtained all available private and 
VA treatment records identified by the veteran as relevant to 
his claims.  In this regard, the Board observes that all 
relevant VA treatment records are associated with the claims 
folder, as well as private records from Storer, Schmidt, and 
Associates, Dr. Parr, St. Vincent Hospital, and Dr. Bunche.  
A November 2005 request for records from Greencastle Putnam 
County Hospital resulted in a November 2005 negative response 
from the facility indicating that there were no available 
records on file for the veteran.  The Board is satisfied that 
any further attempts to obtain these records would have been 
futile given the facility's response.  With the exception of 
the aforementioned records, the veteran has not identified 
any additional relevant, outstanding records that need to be 
obtained before deciding his claims of entitlement to service 
connection for a sinus disorder and mitral valve heart 
disease.

A VA examination was not provided in conjunction with the 
veteran's claim of entitlement to service connection for a 
sinus disorder, and the Board notes that the evidence of 
record does not warrant one because there is sufficient 
competent medical evidence to decide his claims.  See 
38 C.F.R. § 3.159(c)(4) (2006).  The Board observes that a 
November 2003 VA examination was provided in conjunction with 
the veteran's mitral valve heart disease claim; but the VA 
examination report does not contain an etiological opinion.  
However, as in the case of the veteran's sinus disorder 
claim, no etiological opinion is required to decide his 
claim.  Thus, a remand for another VA examination is 
unnecessary for the reasons discussed below.  

VA has a duty to provide a VA examination when the record 
lacks evidence to decide the veteran's claim and there is 
evidence of (1) a current disability, (2) an in-service 
event, injury, or disease, and (3) some indication that the 
claimed disability may be associated with the established 
event, injury, or disease.  Id.; see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In the present case, 
there is nothing in the record, other than the veteran's own 
lay statements, that suggests a link between his current 
sinus disorder and military service.  Although the veteran 
has presented lay testimony regarding a sinus infection he 
had during service, there is no competent medical evidence 
indicating a possible link between this claimed in-service 
infection and his current sinus disorder.  Additionally, the 
veteran has not provided any evidence, other than his own lay 
statements, that his mitral valve heart disease is related to 
service, including any evidence that his active duty service 
permanently aggravated a pre-existing mitral valve heart 
disease.  In light of the absence of any competent evidence 
suggesting a link between his current disabilities and 
service, VA is not required to provide him with a VA 
examination in conjunction with his claims.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2006).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2006).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).

A. Sinus Disorder

The veteran contends that he developed a sinus infection 
while serving on active duty in England, and that he was 
hospitalized for this infection.  He testified at his 
November 2004 RO hearing that following his release from the 
hospital, he did not receive any additional treatment for his 
sinuses; however, he contends that he continued to have sinus 
problems after service through the present.

Unfortunately, the veteran's service medical records are not 
available for the Board's review.  Thus, it is not possible 
to verify whether the veteran was hospitalized in service for 
a sinus infection, nor is it possible to know what diagnosis, 
if any, was provided.  However, the lack of evidence of a 
chronic sinus disorder incurred in service is not fatal to 
the veteran's claim.  Service connection may be granted if 
the evidence of record demonstrates that the veteran has a 
current disability that is related to service.

A careful review of the claims folder reveals that the 
veteran presented for complaints of sinus congestion in 
September 2001.  A trial period of Flonase was begun, and a 
November 2001 VA medical record indicates that the veteran 
possibly has chronic sinusitis.  A June 2003 VA medical 
record indicates that chronic rhinosinusitis is likely, and 
in September 2003, a definitive diagnosis of chronic 
sinusitis is provided.  

The Board observes that there is no competent evidence, other 
than the veteran's own statements, that his current sinusitis 
is related to service.  A September 2003 VA medical record 
notes a history of sinus problems beginning in the service; 
however, this note does not serve as an etiological opinion 
by a competent medical professional regarding the onset and 
likely cause of the veteran's sinusitis.  Additionally, the 
Board cannot accept the veteran's statements that his current 
sinus problems are related to his claimed in-service 
infection.  The veteran is a layperson, and as such, is not 
competent to provide any statements regarding the likelihood 
that his current sinusitis is related to his in-service 
infection or that it is otherwise related to service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Such 
determination is for an individual with medical expertise.  

Additionally, the Board observes that the forty-five year 
lapse in time between the alleged in-service incident and the 
first recorded complaints in 2001 also weighs against the 
veteran's claim.  The Board may, and will, consider in its 
assessment of a service connection the passage of a lengthy 
period of time wherein the veteran has not complained of the 
malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 
1335, 1358 (Feb. Cir. 2002) (en banc).  

The Board acknowledges the veteran's statements that he had 
an in-service sinus infection and that his current sinus 
problems are related to such infection.  However, as 
discussed above, the veteran, as a layperson, is not 
competent to make such statements relating to diagnosis and 
etiology.  See Espiritu, supra.  Thus, while the Board has 
considered the veteran's lay assertions, they do not outweigh 
the competent medical evidence of record, which does not 
indicate that the veteran's current sinus disorder is related 
to service, and a record which reflects a forty-five year gap 
in time between service and complaints relating to the issue 
decided herein.  In reaching its decision, the Board 
considered the benefit-of-the-doubt rule in making its 
determination.  However, the preponderance of the evidence is 
against the veteran's claim.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).

B. Mitral Valve Heart Disease

In addition to his sinus disorder, the veteran contends that 
he also has mitral valve heart disease which was either 
incurred in or aggravated by service.  Specifically, the 
veteran states that he may have had rheumatic heart disease 
prior to entering service.  Thus, when his teeth were removed 
in service, he should have been administered antibiotics due 
to this pre-existing heart disease.  Because he did not 
receive any antibiotics during service, his heart disorder 
was worsened as a result of service.

The Board again notes that the veteran's service medical 
records are unavailable for review due to a fire at the NPRC.  
However, as above, the lack of in-service evidence of a 
diagnosis of mitral valve heart disease or documentation of a 
worsening of any pre-existing mitral valve heart disease, is 
not fatal to the veteran's claim.  Rather, service connection 
may be granted if the evidence of record demonstrates that 
the veteran has a current disability that is related to 
service or was permanently worsened as a result of service.

In addition to a theory of direct service connection, 
entitlement to service connection for mitral valve heart 
disease may be warranted on a presumptive basis.  See 38 
U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2006).  Certain disabilities, including cardiovascular 
disease, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  Id.  

The Board notes that there is no competent medical evidence 
of record that the veteran had mitral valve heart disease 
within one year of service separation.  The veteran testified 
at the November 2004 RO hearing that he was unaware of any 
heart problems prior to, during, or for many years after 
service, and that his mitral valve heart disease was first 
diagnosed in 2001.  See RO hearing transcript at 4, 8.  Thus, 
service connection is not warranted on a presumptive basis.

The first evidence of record of mitral valve heart disease is 
a September 2001 VA electrocardiogram (EKG) report, which 
notes that the veteran's EKG indicated a thickened mitral 
valve with rheumatic deformity and severe mitral stenosis.  
The veteran testified at his RO hearing that a VA physician 
informed of these results and indicated that his mitral valve 
heart disease was due to rheumatic fever as a young boy, but 
that no treatment was indicated.  See RO hearing transcript 
at 5-6.  The veteran testified that he was to return in one 
year for an update.  The veteran's VA and private treatment 
records indicate that he has been treated for mild to 
moderate mitral valve stenosis with varying complications 
since 2002.  Many of these records also note that the 
veteran's heart disease is "rheumatic" in nature, and a 
November 2004 private medical report from Dr. Storer 
indicates that the veteran has rheumatic heart disease with 
mitral stenosis, mitral insufficiency, and calcific aortic 
valve disease which is "apparently the result of childhood 
rheumatic fever."

The Board observes that although the record contains 
extensive treatment and examination reports regarding the 
status of the veteran's current mitral valve heart disease, 
none of these records contains a medical opinion indicating 
that his current disability is either related to service or 
existed prior to service and was permanently worsened as a 
result of service.  The Board finds that this absence of a 
medical nexus opinion weighs against the veteran's claim.

The Board also notes that although the veteran has contended 
that his mitral valve heart disorder pre-existed service, and 
as such, was permanently worsened by service, he testified 
that he did not seek treatment for any heart problems until 
forty-five years after service.  See RO hearing transcript at 
5.  With respect to the veteran's claim that service 
permanently worsened a pre-existing heart disease, the Board 
finds it probative that there is no evidence of any increase 
in symptomatology or complaints related to his heart shortly 
after service.  See Maxson, supra.  Additionally, the Board 
finds that the forty-five year lapse in time weighs against 
any finding that mitral valve heart disorder was incurred in 
service.  Id.  

The Board has reviewed and acknowledges the veteran's and his 
wife's statements that his mitral valve heart disease was 
either caused by service or was a pre-existing disease that 
was permanently aggravated by service.  However, while the 
veteran and his wife, as lay persons, are competent to 
provide evidence regarding injury and symptomatology observed 
and experienced, they are not competent to provide evidence 
regarding diagnosis or etiology. Espiritu, supra.  As 
previously mentioned, only a medical professional can provide 
evidence of a diagnosis or etiology of a disease or disorder.  
Thus, the veteran's statements regarding a link between not 
being given antibiotics in service when his teeth were pulled 
and the impact that had on any pre-existing or current mitral 
valve heart disease are not considered competent by the 
Board.  Additionally, the Board notes that the veteran 
testified that he had shortness of breath in service, as well 
as what he described as "heart flutters" shortly after 
service.  See RO hearing transcript at 4-5, 7.  The veteran 
also testified that at the time these symptoms occurred, he 
considered them to be associated with physical exertion and 
stress related to his job, respectively.  Id.  While the 
Board finds the veteran competent to report that he had such 
symptoms, it would not be appropriate for the veteran or the 
Board to speculate as to whether such symptomatology was 
related to his mitral valve heart disease.  See Espiritu, 
supra; see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
However, the fact that the veteran never sought treatment for 
these symptoms, nor mentioned them to any of his current 
physicians, as well as the absence of any medical opinion 
linking them to his current mitral valve heart disease weighs 
against his claim of entitlement to service connection for 
mitral valve heart disease.

Thus, with consideration of the lapse in time between the 
veteran's service and first diagnosis of mitral valve heart 
disease, the etiological opinion linking his current mitral 
valve heart disease to childhood rheumatic fever, and the 
absence of any medical opinion suggesting a causal link to 
the veteran's service, including evidence that the veteran's 
mitral valve heart disease pre-existed service and was 
permanently worsened by service, the Board finds that the 
preponderance of the evidence is against his claim of service 
connection for mitral valve heart disease.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a sinus disorder is 
denied.

Entitlement to service connection for mitral valve heart 
disease is denied.

____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


